DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/02/201 to the Office Action mailed on 11/12/2020 is acknowledged.
Claim Status
Claims 10 and 15-26 are pending. 
Claim 10 is currently amended.
Claims 1-9 and 11-14 are canceled.
Claims 10 and 15-26 have been examined.
Claims 10 and 15-26 are rejected.

Priority
	Priority to 371 PCT/EP2018/071558 filed on 08/08/2018, which claims priority European patent applications 17202349.1 filed on 11/17/2017 and 17185509.1 filed on 08/09/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is moot since the claim is canceled. 


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Response to Applicant’s Arguments
The rejection of claims 1-9 and 11-14 under 35 U.S.C. 103 as being unpatentable over Décor et al. (International Application Published Under the PCT WO 2016/066644 A1, Published 05/06/2016) is moot since the claim is canceled. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Décor et al. (International Application Published Under the PCT WO 2016/066644 A1, Published 05/06/2016) is withdrawn in view of the amendment to the claim.

This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 10 and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Décor et al. (International Application Published Under the PCT WO 2016/066644 A1, Published 05/06/2016) in view of Aoki et al. (US Patent Application Publication 2011/0098477 A1, Published 04/28/0211).
The claims are directed to a method of controlling infestation of soybean plants by phytopathogenic fusarium virguliforme comprising applying to a crop of plants, the locus thereof, or propagation a compound of formula Ic. 
Décor et al. teach application of compound 141 fungicidal activity against Fusarium culmorum (page 155, lines 13-30). Compound 141 is similar to the first and third Ic compounds except for R12 being H and not Cl or F. The compound can have an A portion which reads on 3-trifluoromethyl-pyrid-2-yl (page 55, lines 18-22 and page 56, lines 1-3). The compound can be applied to reduce the mycotoxin content in the plant products; wherein the mycotoxin is F. solani (page 77, lines 20-32). The compound can be applied to soybean plants (page 72, lines 25-32 and page 73, lines 1-10). The compound can be applied to the plant seed (page 82, lines 24-30).

Aoki et al. teach sudden-death syndrome of soybean is caused by two morphologically and phylogenetically distinct species within the Fusarium solani species complex--F. virguliforme in North America and F. tucumanae in South America (paragraph 0306).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute hydrogen in compound 141 at position X3 with Cl and/or F and have a reasonable expectation of success. One would have been motivated to do so since this is an obvious variant of compound 141.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute 2-trifluoromethyl-pyrid-3-yl at position A with 3-trifluoromethyl-pyrid-2-yl and have a reasonable expectation of success. One would have been motivated to do so since this is an obvious variant of compound 141.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the compounds to F. virguliforme and have a reasonable expectation of success. One would have been motivated to do so since Décor et al. teach F. solani is a mycotoxin that can be treated with the compounds. Aoki et al. teach that F. virguliforme is a subspecies of solani. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply compound 147 of Décor et al. to soybean seeds and have a reasonable expectation of success. One would have been motivated to do so in order to treat F. virguliforme infestation. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617